DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
PGPUB 2012/0100797 to Vogel et al teaches HVAC zone balancing for controlling damper position using a calculated air flow [abstract].
Applicants Admitted Prior Art teaches a technician iteratively adjusting HVAC parameters based off calculations using an initial floor plan which may or may not be accurate due to things such as modifications to the system.
The prior art of record does not teach or suggest either individually or in combination, receiving information regarding the dimensions ro layout of at least one duct in an HVAC system and wherein target flow parameters are resolved based on measured flow parameters from a sensor and the sensors corresponding location with respect to a plurality of components in the at least one duct.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        11/24/21